Case 1:20-cv-01520-FB-JO Document 23 Filed 08/10/20 Page 1 of 1 PageID #: 130



UNITED STATES DISTRICT COURT                                              Civil Conference
EASTERN DISTRICT OF NEW YORK                                              Minute Order

Before: James Orenstein                                                   Date:         8/10/2020
        U.S. Magistrate Judge                                             Time:         10:30 a.m.

                                Hansen Rose v. Central Mortgage Company
                                       20-CV-1520 (FB) (JO)

Type of Conference: Initial

Appearances: Plaintiff          Andreas E. Christou

               Defendant        Dana M. Carrera

Scheduling: The next pretrial conference will be held on October 6, 2020, at 10:30 a.m.

Summary: The parties agree that the sole factual dispute is as to whether the defendant (or a
predecessor in interest) revoked the acceleration of the mortgage. I deem each side to have served a
demand for any documents referring to such a revocation. I will enter a case management and
scheduling order that contemplates the completion of all discovery in 45 days.

                                                                             SO ORDERED

                                                                                    /s/
                                                                             James Orenstein
                                                                             U.S. Magistrate Judge
